Order entered February 18, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01310-CR
                                   No. 05-19-01339-CR

                              DAYLIN BRIGGS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause NoS. F18-39435-R & F19-75450-R

                                        ORDER
      The reporter’s record in the above appeals was filed February 14, 2020. Missing from

the record are State’s Exhibit 4 (DVD surveillance footage) and 5 (DVD body-cam video). We

ORDER court reporter Georgina Ware to file a supplemental reporter’s record containing true

and correct playable copies of State’s Exhibits 4 and 5 WITHIN TEN DAYS OF THE DATE

OF THIS ORDER.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE